 In the Matter of BOHN ALUMINUM&BRASS CORPORATIONWdUNITEDPROTECTIVE WORKERS OFAMERICA, LOCAL #1Case No R-3828SUPPLEMENTAL DECISIONORDERANDCERTIFICATION OF REPRESENTATIVESJuly 7, 1942On June 16, 1942, the National Laboi - Relations Board issued aDecision and Direction of Election in the above-entitled pioceeding,1directing that an election be held within thuty (30) days among theplant-protection employees of Bohn Aluminium & Biass Company,herein called the Company at Plant #1, Detroit, Michigan, excludingpart-tune sergeants and the chief, to determine whether or not theydesired to be represented by United Piotective Workers of America,Local #1, herein called the Union, for the purposes of collective bar-gamingAt the hearing the parties stipulated that the Union repie-sents all eight employees in the unit alleged by the Union to beappropriate whose names appear on the Company's pay roll ofMay 9, 1942The parties further stipulated at the hearing that ifthe Board found the unit alleged by the Union appropiiate, it mightcertify the Union without an electionHowever, no Regional Direc-tor's statement concerning the Union's showing in support of itsrepresentation claims was introduced in evidence, and at the hearingthe Trial Examiner made no check of the Union's authorizationcards against the Company's pay iollOn of about June 29, 1942,the Union filed a motion that the Board certify, without an election,the Union 'as the exclusive bargaining agent for the employees in theunit found appropriate by the Board in its Decision and Directionof ElectionOn or about June 30, 1942, the Regional Director filedwith the Board a statement concerning claims of authorization forthe purpose of repiesentation in which he ieported that the Unionpresented eight authorization cards, all dated in February 1942,bearing apparently genuine signatures of persons whose names appearon "a list of the pay roll of the police protective employees in"Plant #1 of the Company for the week ending May 9, 1942," sub-'41 N L R B 101242 N L R B, No 28102 BOHN ALUMINUM & BRASS CORPORATION103witted by the Company. The Company does not object to the Board'scertifying the Union as the exclusive representative of all employeesin the unit found appropriate by the BoardThe Board herebyorders that the motion and the Regional Director's statement con-cerning claims of authorization for the purposes of representation bemade a part of the record in-this proceedingUpon the basis, of the entire record in the case, the Board makesthe 'following supplemental findings of fact which supersede, to theextent that they are inconsistent therewith, the findings of fact made-SUPPnEMENTAL FINDINGS OF FACT1The plant-piotection employees of the Company at Plant #1,Detroit,Michigan, excluding pait-time sergeants and the chief, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct2United Protective ' Workei s of - Amei ica, Local #1 has beendesignated and selected by a majority of the employees in the aboveunit as their representative for the puiposes of collective bargainingand is the exclusive iepresentative of all the employees in said unit,within themeaning of Section 9(a) of the ActORDERIT IS HEREBY ORDERED that the Direction of Election in this pro-asideCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,-IT ISHEREBYCFRTIFIED that United Protective Wokers of America,Local #1 has been designated and selected by a majority of all theplant-protection employees of Bohn Aluminum & Brass Corporationat Plant #1, Detroit, Michigan, excluding part-time sergeants andthe chief, as their repiesentative for the purposes of collective bar-gaining, and that, pursuant to the piovisions of Section 9 (a) of theAct, United Protective Workers of America, Local #1 is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employmentMR GERARD D. REILLY took no part in the consideration of the aboveSupplemental Decision, Order, and Certification of Representatives